Citation Nr: 9915592	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.   98-03 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for human 
immunodeficiency virus (HIV) currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from October 1989 to 
February 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision, in which the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed a noncompensable rating 
for the appellant's HIV.  However, after an October 1998 
hearing, the Hearing Officer's decision increased the 
noncompensable rating to 30 percent.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement, which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).

The appellant was scheduled to testify before the Board at a 
Central Office Hearing in Washington, DC.  However, he failed 
to appear at the hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The appellant's HIV does not result in refractory 
constitutional symptoms, pathological weight loss, 
development of acquired immunodeficiency syndrome (AIDS)-
related opportunistic infection, or neoplasm.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for HIV have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 3.321(a), Part 4, Diagnostic Code 
6351 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  

When, after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 1991).

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

HIV is evaluated under Diagnostic Code 6351.  The Diagnostic 
Code 6351 sets out that where there are recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication(s), or as a minimum rating with T4 cell 
count of less than 200, or hairy cell leukoplakia or oral 
candidiasis, a 30 percent evaluation is warranted. Diagnostic 
Code 6351 provides for the assignment of a 60 percent 
evaluation for refractory constitutional symptoms, diarrhea, 
and pathological weight loss, or as a minimum rating 
following development of AIDS-related opportunistic infection 
or neoplasm.  A l00 percent evaluation is warranted for AIDS 
with recurrent opportunistic infections or with secondary 
diseases afflicting multiple body systems, or HIV-related 
illness with debility and progressive weight loss, without 
remission, or few or brief remissions. 38 C.F.R. § 4.88a, 
Diagnostic Code 6351 (1998).

Service medical record show that the appellant first 
underwent treatment for HIV during service.  

A July 1993 VA examination indicates that the examiner's 
impressions of the appellant was that he was experiencing 
tension and migraine headaches, which occurred two to, three 
times per month, and he was HIV positive.

An August 1993 VA examination reported that the appellant was 
diagnosed as HIV positive, he only had a history of bony 
abnormality, and he only had a history left patellar 
tendinitis.

A December 1993 VA examination notes the appellant has 
pseudofolliculitis barbae, a history of a generalized rash 
with no sequelae, and a history of genital rash, which could 
possibly have been tinea cruris (which appeared to be clear).

In a June 1996 VA examination the examiner noted that the 
appellant's problems included feeling of tiredness and 
dizziness with nonspecific chest pain.  The examiner further 
noted that he did not have weight loss, moniliasis, and 
adenopathy.  His lungs were clear to auscultation and 
percussion.

In a February 1997 VA examination the examiner noted that the 
appellant was well-nourished, he did not have acute distress, 
his mental status was alert, and he did not have nausea, 
vomiting, diplopia, paresis, parenthesis or any focal 
neurologic symptoms.  The examiner diagnosed him with 
migraine headaches without aura, occurring at a frequency of 
one per week and lasting two to twelve hours with normal 
neurologic examination.

A March 1997 contact report revealed that a VA physician 
reported that blood work was performed on the appellant.  The 
results showed that he had mature T-cells (CD4) at 71 percent 
(56 percent to 88 percent is normal).  His total induced CD4 
was 158.  A normal CD4 is between 1500-500.  

The appellant testified at a hearing before the RO in October 
1998.  The appellant asserted that he currently was 
experiencing weight loss (but it fluctuated) and diarrhea.  
He revealed that he lost his job because of doctor 
appointments.

A September 1998 letter from the appellant's treating VA 
physician indicated that his CD4 percent was 13 percent with 
an absolute count of 140.  His clinical condition was stable.

The Board has considered the appellant's claim for 
entitlement to an increased evaluation for HIV currently 
rated at 30 percent.  The Board notes that it has looked at 
all the evidence in support of the appellant's claim.  
However, the Board concludes that a preponderance of the 
evidence is against an increased rating in excess of 30 
percent for reasons stated below.

The Board deems that the appellant is adequately rated at 30 
percent for his HIV because the evidence shows that his CD4 
count is at 140, which is below 200.  

In order to obtain a 60 percent rating under the regulations 
the appellant must currently experience refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or as a minimum rating following development of AIDS-
related opportunistic infection or neoplasm.  The Board notes 
that he has diarrhea and by his testimony he has weight loss, 
which fluctuates.  However, there is no evidence which 
indicates that he has developed refractory constitutional 
symptoms, pathological weight loss, AIDS-related 
opportunistic infection, or neoplasm. 

The Board notes that, under Diagnostic Code 6351, the 
appellant is not entitled to an increased schedular rating.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1998).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
human immunodeficiency virus is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


